Citation Nr: 1420974	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  11-22 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to service connection for bilateral arm disability.

4.  Entitlement to service connection for bilateral leg disability.


REPRESENTATION

Appellant represented by:	Travis Barrick, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and P.B.


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from February 1975 to February 1979.

These matters come before the Board of Veterans' Appeals (Board) from May 2009 and February 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Reno, Nevada.  

In March 2012, the Veteran and a witness testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The issue of entitlement to total disability rating based on individual unemployability (TDIU) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).  

The issues of entitlement to service connection for a cervical spine disability, a bilateral arm disability, and a bilateral leg disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The service treatment records reflect that the Veteran sought treatment in December 1977, January 1978, February 1978, March 1978, May 1978, and October 1978 for his low back.

2.  While in service, the Veteran was noted to have a questionable compression fracture at the T-L junction or epiphyseal spondylitis in the upper lumbar vertebrae.

3.  The service treatment records and service personnel records reflect that the Veteran was assigned to a medical holding company in January 1978, and was limited in duties due to an L-S strain.  

4.  The claims file contains a clinical opinion that the Veteran's current low back disability is causally related to service.  


CONCLUSION OF LAW

The criteria for service connection for residuals of a compression fracture at the thoracic-lumbar junction have been met.  U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in February 2009. 

VA has a duty to assist the appellant in the development of the claim.  The claims file includes service treatment records (STRs), post service medical records, and the statements of the Veteran in support of the claim.  

The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain. 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In the present claim, the Board grants service connection for a low back disability; therefore, an inadequacy, if any, of the VA examination or opinion is not prejudicial to the Veteran. 

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claim has been obtained.

Legal Criteria

Service Connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

For some chronic diseases, including hypertension, presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a). 

Analysis

The Veteran avers that he has a low back disability as a result of active service.  An essential element in a claim for service connection is evidence of a current disability.  A May 2009 VA examination report reflects that the Veteran had degenerative disc disease (DDD) of the lumbar spine.  Therefore, the Board finds that this element has been met.

A second element for service connection is evidence of an injury or disease in service.  A December 1977 STR reflects that the Veteran sought treatment for back pain of approximately one year in duration.  No specific trauma was noted.  An orthopedic clinical note dated December 29, 1977 reflects that the Veteran complained of two years of low back pain.  He reported a gradual onset during UDT (Underwater Demolition Team) training.  He was unable to name a specific incident that started the symptoms.  The pain was noted to be mild to moderately severe depending on his level of activity.  The Veteran reported that he did not seek medical advice initially because he did not want to be dropped from UDT.  The pain was centered in the L-S and SI regions.  He had full range of motion with slight pain with lateral bending.  It was noted that x-rays were suggestive of a questionable old compression fracture or epiphyseal spondylitis in the upper lumbar vertebrae.  The x-ray was otherwise negative.  There was no spondylolysis or listhesis.  The impression was an L-SI strain.  

A January 1978 STR reflects that x-rays revealed the suggestion of mild compression fracture at the T-L junction; however, it was questionable as to whether it was old or new.  It was noted that the Veteran was "doing a little better since less work required of him now but still symptomatic, in same area - L-S -SI region."  He was assigned to limited duty with a medical holding company.  

An undated record also reflects that the Veteran was diagnosed with L-S strain and was to be assigned to a holding company.  He was to have the following limitations:  no strenuous work involving the spine, no prolonged standing longer than 30 minutes, and no lifting over 10 pounds.  He was to return to the clinic on February 15, 1978.

The Veteran's service personnel records reflect that he was assigned to the Naval Regional Medical Center in Oakland, California for temporary duty (treatment) beginning on January 19, 1978.  A January 19, 1978 Standard Transfer Order reflects that he was transferred to a Medical Holding company for berthing, messing and personnel accounting.  A January 19, 1978 memorandum from the Naval Regional Medical Center, Oakland, California reflects that the Veteran was limited to "no strenuous work involving lifting heavy objects (over 20 pounds), and no excessive stooping or bending due to an L-S strain.  The estimated available date for full duty was February 2, 1978.  The Veteran was to be reevaluated on February 2, February 15, February 27, and March 10, 1978.  

A February 27, 1978 STR reflects that the Veteran was to have a bone scan of his back to check the status of a compression fracture which might be new or old.  

A March 10, 1978 STR reflects that the Veteran was doing "ok" with his decreased workload but still noted intermittent symptoms.  The bone scan was noted to be negative.  The Veteran was returned to full duty, but was informed to return to the clinic if his pain symptoms increased.  

A May 1978 STR reflects that the Veteran complained of low back pain.  It was noted that the Veteran had low back pain possibly due to vertebral muscle strain from lifting heavy objects.  

An October 1978 STR reflects that the Veteran complained of low back pain.  It was noted that he had been trying to open a box while bending and he heard a "popping sound in his back".  It was noted that he had a history of low back pain.  Upon examination, he was diagnosed with musculoskeletal sprain.  

The Veteran's February 1979 report of medical examination for separation purposes does not reflect whether his spine was normal or abnormal upon examination.  

In sum, the STRs reflect that the Veteran had low back complaints at various times from approximately 1976 to 1978, that at times, he was limited by a physician in his duties, that he was placed in a Medical Holding company in January 1978, and that the condition of his back was not noted upon separation in 1979.  

As noted above, the January 1978 records reflect that the Veteran had a questionable compression fracture which may have been old or new.  The Board notes that the Veteran had been in service for approximately three years at the time of this diagnosis; thus, it is possible that either a "new" or an "old" compression fracture occurred during service.  In addition, at the time of the December 1977 complaint, the Veteran reported the onset as having been one year earlier, or in approximately December 1976, again while he was in service.  

A third element in a claim for service connection is, in some cases, continuity of symptoms, or a competent credible medical nexus opinion.  The Veteran testified at the March 2012 Board hearing that he was having back pain post service in 1983 and 1984.  Chiropractor P. Pirruccello testified that he reviewed the claims file, to include the Veteran's x-rays, and that he completed a physical of the Veteran.  He testified that the Veteran's in service activities are consistent with his compression fracture and arthritis changes.  

The claims file includes a March 2012 Disability Evaluation from Chiropractor P. Pirruccello.  The 15 page report again reflects that Chiropractor Pirruccello reviewed the claims file, to include the STRs and post service clinical records,  He opined that the Veteran has vertebral compression fractures at T12 and L1 as seen on lumbar spine x-rays taken on January 13, 2010.  He further opined that the findings are consistent with the service related medical records.  Dr. Pirruccello opined that after a review of the claims file, radiographic studies, and a physical examination, it is more likely than not that the Veteran's low back disability is due to service.   

The claims file also includes a VA examiner's opinion.  The May 2009 report reflects that the examiner had reviewed the claims file, to include the STRs and some post service clinical records.  The examiner, a nurse practitioner, opined that the Veteran's current disability is not causally related to active service because the Veteran had been diagnosed with strains in service, and the possible compression fracture had not been confirmed in service.  The examiner noted that she had not reviewed medical records between the Veteran's discharge and February 2009.

The probative value of medical opinions is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator. Guarneri v. Brown, 4 Vet. App. 467, 470-71 (1993).  There is no requirement that additional evidentiary weight be given to the opinion of a medical provider who treats a veteran; courts have repeatedly declined to adopt the "treating physician rule." See White v. Principe, 243 F.3d 1378, 1381 (Fed. Cir. 2001); Van Slack v. Brown, 5 Vet. App. 499, 502 (1993). 

Based on the foregoing, especially the STRs and the opinion of P. Pirruccello, and in giving the benefit of the doubt to the Veteran, the Board finds that service connection for residuals of a compression fracture of the low back at the T-L junction is warranted. 


ORDER

Entitlement to service connection for residuals of a compression fracture of the low back (T-L junction) is granted. 


REMAND

Cervical Spine

The Veteran has been diagnosed with straightening of the curvature, with moderate degenerative change and three level degenerative disc disease (DDD), at C5-C6 and C6-C7 (See March 29, 2009 VA MRI record.)  He contends that his cervical spine disability is due to the rigors of Basic Underwater Demolition (BUD)/Seal (S) training, to include carrying boats overhead.  

The Veteran's DD 214 reflects that he had BUD/S team training from July 1975 to January 1976.  His records also reflect airborne training for approximately three weeks from January 30, 1976 to February 20, 1976.  His STRs during this time period (July 1975 to February 1976) reflect that he sought treatment for his preexisting tuberculosis; they are negative for any other complaints or treatment.  

STRs subsequent to the Veteran's BUD/S team training are negative for complaints of the cervical spine/neck.  They do note complaints of shoulder and low back pain of approximately one year in duration (e.g. see December 19, 1977 and December 29, 1977 STRs.)  Additional STRs reflect complaints with regard to the lumbar spine, not the cervical spine.  

Post service, an undated clinical record when the Veteran was 36, approximately 1992, reflects a two year history of neck pain, or neck pain since approximately 1990.  An MRI revealed a herniated nucleus pulposus (HNP) at C5-C6, posterior osteophytes foraminal narrowed, and decreasing disc space at C5-C6.  The impression was degenerative disc disease with spondylosis at C5-C6.

An April 1993 clinical record from Pinetamare clinic in Italy reflects complaints of neck/back stiffness.  It was noted that there was no prior medical history of injury or arthritis.  The current symptoms were noted to be creaking and "feeling like it needs to be popped."  It was noted that he had chiropractic services previously; exercise was recommended.  

A January 1994 clinical record reflects that the Veteran complained of neck pain for five years. 

A February 1994 clinical record (from Italy) reflects that the Veteran reported stiffness and pain for "years".  He reported that the onset was after UDT training.  It was noted that there was no history of trauma.  He was assessed with cervical degenerative joint disease (DJD) with neuropathy.

A March 1994 clinical record (electromyographic and neurographic report) reflects that there was not a radicular ache at C5-C6, but rather a nervus ulnaris pathology at the elbow level. 

A March 2012 Disability Evaluation report from Chiropractor P. Pirruccello reflects his opinion that the Veteran's cervical spine disability is causally related to active service; however, the Board notes that the Veteran's STRs are negative for complaints of the cervical spine, and the earliest clinical evince post service reflects an onset more than a decade after service.  

A May 2009 VA examination report reflects the examiner considered the Veteran's contention that he injured his neck in service due to "extreme workouts" while in training and stationed at Coronado.  The examiner opined that the Veteran's cervical spine disability is not related to his low back complaints in service.  The examiner stated that there is no physiological link between the musculoskeletal low back strain and his cervical spine degenerative disc disease.  The examiner did not address whether the Veteran's cervical spine disability is as likely as not due to service on a direct basis (i.e. due to training, carrying an inflatable boat overhead, a fall, and push-ups.)  

Although the Veteran contends that he has had neck pain since service, the Board finds that this statement is less credible than the records contemporaneous to service and the earliest post service records, noted above.  Therefore, the VA clinician should not consider that the Veteran had neck pain since service.  Rather, the VA clinician should consider whether it is as likely as not that the Veteran's current cervical spine disability is due to service despite not have symptoms until more than 14 years after training, and more than a decade after separation.

Bilateral Arm Disability & Bilateral Leg Disability 

A February 2010 VA neurosurgery consult record reflects that the Veteran's MRI of his cervical spine is "pretty much unremarkable."  It was noted that he has minimal foraminal stenosis at C5-6 and his cord is unaffected.  It also notes that his lumbar spine has some DDD and a small disc bulge at L5-S1, and some osteophytes and that his cord is unaffected.  

A June 2010 VA primary care record indicates that the Veteran's chronic pain is myofascial likely due from DDD but not from any neurologic compromise.  

The Board finds that the issue of entitlement to service connection for a bilateral arm disability is inextricably intertwined with the issue of entitlement to service connection for a cervical spine disability.

In addition, the Board finds that a clinical opinion as to what if any, diagnosis of a bilateral leg and/or arm disability the Veteran may have, and if he has a diagnosis, is it as likely as not causally related to service with a rationale to support such an opinion, may be useful to the Board.



Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims folder to an appropriate clinician and request that the clinician provide a supplemental opinion.  The clinician should consider the entire claims file, to include: a.) the Veteran's BUD/S training from July 1975 to January 1976 and parachute training; b.) the record in approximately 1992 which reflects a two year history of neck pain; and c.) the April 1993 clinical record; and d.) the January 1994 clinical record which reflects a five year history of neck pain. 

The clinician should opine as to whether it is as likely as not (50 percent or greater) that the Veteran's' current cervical spine disability is casually related to active service (i.e. due to training, carrying an inflatable boat overhead, a fall, and push-ups).  

The clinician should not consider that the Veteran has had neck pain since service as the Board finds that there is no competent credible evidence of complaints in service or in the 11 years after service.  

2.  Forward the claims file to an appropriate clinician for an opinion as to what, if any, disability (ies) the Veteran has of the bilateral arm and/or bilateral leg.  If the Veteran has a diagnosed disability, the clinician should opine as to whether it is as likely as not (50 percent or greater) causally related to, or aggravated by, a service connected disability.  The clinician should consider the entire claims file, to include a.) the February 2010 VA neurosurgery consult record which reflects that the Veteran's spinal cord was not affected; b.) the June 2010 VA primary care record which indicates that the Veteran's chronic pain is myofascial likely due from DDD but not from any neurologic compromise; c.) the September 2009 VA neurology consult record which reflects a normal nerve conduction study of the left upper and lower extremities; and d.) the September 2009 VA record which notes an L5-S1 disc bulge. 

If an examination is needed for the clinician to make, schedule the Veteran for such.  

3.  Thereafter, readjudicate the issues on appeal.  If any benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


